Citation Nr: 1648334	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals, gunshot wound, right hand.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in February 2008 and September 2009 that denied service connection for residuals, gunshot wound, right hand, and denied service connection for prostate cancer. 

In May 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois.  

In July 2014, the Board reopened the Veteran's previously denied claim of entitlement to service connection for residuals, gunshot wounds, right hand, and remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In July 2015, the Board remanded this case to the AOJ as all of the remand actions had not been completed.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  A gunshot wound (GSW) of the right hand was noted on entrance examination prior to the Veteran's entry into active service.

2.  Current right hand symptoms have been shown by the competent and credible evidence of record to be a usual effect of the Veteran's ameliorative right hand surgery in service.

3.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran's residuals of a GSW of the right hand were incurred in, aggravated by, or otherwise the result of his military service. 


CONCLUSION OF LAW

A preexisting right hand disability (residuals of a GSW) was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and hearing testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the nature and etiology of the current hand disability.  Attempts to obtain additional VA medical records have been unsuccessful, and the Veteran was notified of this fact. 

The AOJ attempted to obtain records from the Social Security Administration (SSA), but in March 2015, the SSA National Records Center notified VA that the Veteran's medical records were unavailable as they were destroyed.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its July 2014 and July 2015 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain SSA records and additional VA and private medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the October 2015 VA medical opinion and March 2016 VA examination are collectively adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of GSW of the hand prior to service and surgery and symptoms during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events before, during and after service, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Gunshot Wound of the Right Hand

The Veteran contends that his pre-service gunshot wound (GSW) of the right hand was aggravated by his active service.  See his October 2007 claim and a statement received in December 2010.  In the latter statement he said he did not have any problem with his hand prior to service, but it started causing problems during training, and he had surgery.  He stated that he had many problems since then.

A review of the evidence reflects that the Veteran has been diagnosed with current residuals of a GSW of the right hand, as demonstrated on VA examination in March 2016.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.   Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty."  Thus, as the Court has explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

No party disputes that the Veteran entered service with a prior gunshot wound to the right hand.  The Veteran asserts that his in-service surgical repair of a right-hand gunshot wound, which included breaking and resetting his right hand, along with the rigors of physical training, aggravated his preexisting right-hand gunshot wound beyond its natural progression.  

Service treatment records reflect that on entrance medical examination in May 1968, the Veteran's upper extremities were listed as normal, and no defects were noted.  In a concurrent report of medical history, the reviewing examiner noted that the Veteran had a gunshot wound (GSW) of the right hand prior to service in 1962.

Thus, with regard to a GSW of the right hand, the presumption of soundness does not apply because this disability was noted at entry into service, and the only issue is whether the disability was aggravated by service.  See Horn, 25 Vet. App. at 234 ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the "presumption of aggravation").  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).

Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).  These provisions apply to only one situation:  where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096 ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation").

A June 1968 service treatment record reflects that the Veteran had a bullet in his right hand since 1964, and a scar on the back of his hand.  He had to carry weight with his left hand and now had much trouble.  A June 1968 X-ray study performed to evaluate a 1964 gunshot wound showed an old healed and foreshortened right 4th metacarpal with healed fracture of the 3rd metacarpal, multiple fragment wounds at an old fracture site with 1.5 centimeter round.  Metallic foreign bodies were projected over the right 1st interdigital space.  A subsequent treatment note reflects a fragment wound in the right hand  with foreshortened 4th metacarpal.  He was referred to orthopedics with a bullet in his right hand.  An orthopedic clinic note (from a facility in the U.S.) reflects that the Veteran suffered a bullet wound in the right hand in 1964.  On examination, he had full range of motion of the hand, and the bullet was easily palpated.  The diagnostic impression was old gunshot wound (GSW) of the right hand.  Surgery was recommended. A July 1968 orthopedic clinic note reflects that the Veteran had a bullet in his hand and a large amount of [illegible] of hand metacarpals.  

In August 1968 he underwent removal of the bullet and an exostosis from the 3rd metacarpal.  A surgery note dated in mid-August 1968 reflects that the Veteran had a GSW of the right hand in 1964, with a fracture of the 3rd and 4th metacarpals.  An X-ray study showed that the bullet was still in his hand, and he had a great difficulty doing overhead bars or other exercises.  On examination, there was a palpable bullet in the thumb web and a large "boss" over the 3rd metacarpal.  He underwent surgery, and the bullet was removed from the thenar eminence.  Following surgery he had some numbness in the ulnar digital side, the radial digital side of the index finger and the ulnar digital side of the thumb.  He had sensation but still had paresthesia and numbness in the nerve area.  Subsequently, the numbness was much less, and he underwent physical therapy.  Range of motion was good.  The diagnosis was GSW of the right hand, with old fracture of the 3rd and 4th metacarpals.

A November 1968 X-ray study of the right hand showed metal fragments in the right hand metacarpal area, with deformity and healing of the 3rd and 4th metacarpals.

A January 1969 service treatment record states that the Veteran had a gunshot injury to the right hand 5 months ago and now had tenderness in his palm and radiating pain with movement of the 4th finger.  The diagnostic impression was possible neuroma formation.  On separation medical examination in December 1969, the Veteran's upper extremities were listed as normal, and no defects were noted.  In a concurrent report of medical history, the Veteran did not report any complaints with regard to his right hand.

In January 1985, the Veteran filed his original claim of service connection for residuals of GSW of the right hand, and said he was treated for this in August 1968.

In a February 1985 report of accidental injury, the Veteran stated that he suffered a bullet wound of the right hand in 1964.

On VA examination in March 1985, the Veteran reported that he suffered a GSW of the right hand in 1964, prior to service.  He was hospitalized for a few days at the time and the hand was bandaged and a cast applied, but no attempt was made to remove the bullet.  He said that four years later during service, he had trouble with the hand in basic training and he had trouble doing his push-ups and other exercises.  He was hospitalized and underwent hand surgery, when the bullet was removed.  He stated that the hand was operated and rebroken as it had healed with some deformity.  He states he went to the dispensary on numerous occasions and all they did was give him pain medication.  Later that year, he went to Korea where he served over a year.  He stated that he had a lot of trouble with the hand during the rest of his time in service but they only gave him aspirin.  Currently, his right hand was constantly sore.  

On examination, on the dorsum of the right hand near the fifth metacarpal bone was a well-healed scar of entrance penetrating gunshot wound.  The scar was about 3/4 inch by 3/8 inch, healed, nonadherent, non-fibrotic, nonsymptomatic.  There was also a linear postoperative scar extending medially from the gunshot wound; this scar was about 2-l/4 inch by 1/16 inch, nonadherent, non-fibrotic, and nonsymptomatic.  There was shortening of the fourth metacarpal bone but no appreciable shortening of any of the others.  On the right palm there was a well- healed postoperative scar in the crease of the fold around the thenar region, healed, nonadherent, non-fibrotic and nonsymptomatic, and the Veteran stated that this was the site of removal of the bullet.  He made a relatively normal fist with his right hand considering the shortening of the fourth metacarpal.  There was no impairment of motion of any of the metacarpal phalangeal joints, interphalangeal joints or the digits.  Finger spread was unimpaired.  He re-gripped well with his right hand; its strength was about 3/4 that of the left.  He was right-handed.  There was no impairment of function of the thumb or its metacarpal phalangeal joint.  The right wrist had normal movement, except for dorsiflexion, which was restricted about 15 degrees and asymptomatic.  There was no joint swelling, crepitus, erythema, deformity or tenderness on palpation of any of the articulations of the right hand or wrist currently.  An X-ray study of the right hand showed multiple small metallic foreign bodies scattered throughout the hand, especially in the area of the 3rd and 4th metacarpal bone.  Some also extended into the soft tissues to the 2nd metacarpal.  There was shortening of and bridging between the 3rd and 4th metacarpal bones; the shortening was especially marked involving the 4th metacarpal.  The wrist and fingers were within normal limits.  The clinical diagnosis was residual of GSW dorsum right hand with fracture of the fourth metacarpal healed with shortening, postoperative, with limitation of dorsiflexion of the right wrist, healed scars, nonsymptomatic, with multiple retained metallic foreign bodies.

In a May 1985 rating decision, the RO denied service connection for residuals of GSW of the right hand, finding that this condition existed prior to service and his in-service surgery for the condition was remedial in nature and did not aggravate the condition.  

On VA examination in December 1985, the Veteran reported that he had an old GSW of the right hand that was very painful.  He said this occurred in 1964.  He said that during basic training, "the hand interfere[d]" and he underwent an operation to remove the "bullets" [sic].  He stated that a knot was removed from his hand at the same time.  He said he had been doing pretty well up until recently, and currently complained of soreness and stiffness of the fingers of both hands.  He reported numbness in the dorsum of the right hand near the scar on the fourth and fifth bones.  On examination, he had mild limitation of flexion of the right wrist.  Palmar, radial and ulnar flexion were unrestricted.  He had scarring in the dorsum of the right hand over the fourth metacarpal bone, site of the penetrating GSW and the site of the incision to remove the bullet was on the palm in the crease around the base of the thenar region.  There was a well-healed transverse postoperative scar in the dorsum of the right hand which was a residual of the surgery done in service.  there was a little prominence dorsally of the fourth metacarpal where it was fractured and it was healed with shortening of this bone.  He made a normal fist bilaterally.  Finger spread was unimpaired, and he gripped well with both hands.  The right was almost as strong as the left.  There was no muscular atrophy or gross musculoskeletal disproportions manifest of either upper extremity.  The pertinent diagnoses were residuals of GSW of the dorsum of the right hand with fracture, third and fourth metacarpals, healed with shortening, postoperative, with limitation of dorsiflexion of the right wrist, healed scars and nonsymptomatic.  An X-ray study of the right hand showed that the third and fourth metacarpal bones were short and fused in their proximal parts, and multiple metallic foreign bodies were seen.  The remainder of the hand was normal.

In an August 1986 report of accidental injury, the Veteran stated that he suffered a bullet wound of the right hand in April 1962 when he was robbed, and his hand was broken all the way across.  He said the bullet was later removed during military service.

On VA examination in October 1986, the Veteran stated that he was shot in the right hand in 1964, and he had limitation of motion, soreness, and sensitivity to cold.  On examination of the right hand, he could not quite bring the right index finger into the median flexion crease, lacking 1/2 inch.  This was true of the ring finger also.  The examiner indicated that this might be a tendon injury, but that hand injury appeared to be primarily on the dorsum where one would expect an extensor limitation although none was found.  He had deformity of the bones of the hand and wrist, but no crepitus.  He had a weakness of grip strength when compared to the left.  He had no material atrophy of the right forearm, but the muscle tone seemed to be poor.  The diagnosis was history of GSW of the right hand, now healed with residual deformity and limitation of motion and weakness, periodically symptomatic.

A July 2005 private nerve conduction study of the upper extremities was consistent with bilateral carpal tunnel syndrome (CTS).

A May 2007 VA outpatient treatment record reflects that the Veteran complained of pain at the base of the right thumb, and triggering, and reported that steroid injections helped in the past.  The diagnostic impression was trigger thumb.

VA medical records dated in 2006 and 2007 reflect that the Veteran's medical problems included CTS.  A February 2007 VA treatment note reflects that the Veteran had carpal tunnel and trigger thumb.

Private medical records from M.W., MD from 2010 to 2016 reflect treatment for CTS.  These records show that Dr. W. incorrectly noted that the Veteran underwent right carpal tunnel release in 1968.  In September 2011, the Veteran complained of severe bilateral wrist pain for the last three years.  He also complained of tingling and numbness in all fingers and his hands.  The diagnostic assessment was CTS.

The Veteran has submitted lay statements in support of his claim.  By a letter dated in December 2011, C.M. stated that she had known the Veteran since 1967, and at that time he did not complain about pain in his "left" hand.  She said that around 1971 he repeatedly stated that his "left" hand hurt constantly.  By a letter dated in January 2012, M.V. stated that the Veteran had pain and problems with his "left" hand after service which were not present prior to service.

Private medical records from R.C., MD dated from 2011 to 2012 reflect treatment for bilateral CTS.  A December 2011 treatment note reflects that the Veteran complained of bilateral pain, numbness and tingling in his hands, worse on the left.  The Veteran reported that he had this problem since 1969, and it worsened a couple of years ago.  By a letter dated in December 2011, Dr. C. stated that the Veteran complained of pain, numbness and tingling in both hands that he reportedly had since the late 1960s when he was overseas.  On examination, there was mild thenar atrophy on the right side.  Thumb opposition and adduction were intact.  Dr. C. diagnosed bilateral CTS.  The Veteran underwent left endoscopic carpal tunnel release in December 2011.

A private medical record received in May 2014 from NWI Urgent Care reflects that the Veteran was treated at that facility for CTS of the right hand.

In September 2014, the Veteran underwent VA examinations of the right hand and wrist.  He was diagnosed with right CTS.  The Veteran reported that he had occasional pain and numbness. The VA examiner noted that the Veteran had a history of a GSW to the right hand, and not his wrist.  He indicated that there was no evidence that the preexisting right-hand gunshot wound resulted in residuals or any other wrist disability, and no evidence of any connection or a clearly abnormal gait [sic] that could have placed undue strain on the wrist.  He also stated that there was no evidence of a severe injury during service that could have permanently worsened the preexisting right-hand gunshot wound beyond its natural progression, as such is often worsened over the years due to the stress of normal physical daily activities.  He further reported that there was no evidence that the preexisting right-hand GSW resulted in residual disability, including CTS, as there was no severe injury during service that could have caused such.  

The Board remanded this issue in July 2015 to obtain another VA opinion that considered the Veteran's in-service hospital course and complaints, as well as his post-service diagnoses to include the March 1985 findings on VA examination.

In an October 2015 VA medical opinion, the examiner reviewed the record and opined that the claimed condition of GSW of the right hand, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner considered the Veteran's May 2014 Board hearing testimony that he experienced right hand pain before service, during service, especially when doing physical training and general work, and after service; and that he underwent surgery during service that required the breaking and resetting of the right hand, his in-service hospital course and complaints, and the Veteran's assertions that his in-service surgical treatment of the right hand required breaking and resetting his hand and that such treatment aggravated his preexisting gunshot wound, right hand, as well as the March 1985 findings on VA examination.  The examiner opined that there was no severe injury in service that could have permanently worsened the preexisting condition beyond its natural progression.  The rationale for the opinion was that the surgery in service was performed to treat the preexisting condition and help to increase the function of the hand.  The examiner stated that it, in no way, permanently aggravated the preexisting condition beyond the natural progression, and that the natural progression is often worsening over the years due to the stress of normal physical daily activities and use of the hand. 

In a March 2016 VA examination performed by the physician who provided the October 2015 medical opinion, the examiner diagnosed a GSW of the hand with post-operative residuals of pain.  The examiner indicated that the Veteran had a history of nonservice connected GSW to the right hand prior to enlistment in the military service, and that this condition clearly and unmistakably existed prior to military service.  The Veteran gave a history of right hand pain prior to service, and also gave a history of right hand pain during military service, especially during physical training exercises and work details in the military service.  The Veteran said he continued to experience right hand pain at this time.  He described his pain triggers as performing activities that required forceful gripping using the right hand.  He had right hand surgery in the military service to try to improve functional use of his right hand. The Veteran was evaluated in March 1985 on a VA examination with findings of residuals of GSW to the right hand.  There was documentation of a fracture of the fourth metacarpal which healed with shortening of the bone. There was documentation of some limitation of motion in the right wrist.  On physical examination, there were no signs of redness, warmth, swelling, or obvious gross arthritic deformity noted during inspection of the right hand.  There was a linear, well-healed surgical scar overlying the second and third metacarpals on the back of the right hand.  There was a well-healed, 1-cm scar overlying the metacarpals at the volar aspect of the right hand.  There were signs of mild to moderate atrophy of the thenar muscles of the right hand and left hand likely due to history of CTS.  The Veteran was able to form a complete fist with his right hand and fully extend the fingers of his right hand.  He displayed some mild limitation of motion in the right wrist, and +4/5 motor grip strength in each hand with reports of pain in the joints of each hand.  The Veteran believed his pain was due to arthritis.  Manual muscle testing of grip strength was likely partly due to limitation due to pain.  The Veteran reported no altered sensation to light touch or pin.  He was able to actively oppose the tip of each finger on the right hand to the tip of the thumb on the right hand. He had a history of bilateral CTS surgery.  He had a very faint linear surgical scar at the base of the thenar eminence of the left hand.  None of the scars on the right hand were unstable.

The examiner stated that based on history, physical examination, and review of available medical records, the Veteran had a right hand condition of mild-moderate severity due to a combination of factors including non-service connected fracture injury, postoperative residuals from surgical correction of skeletal injury, and non-service connected bilateral CTS release surgeries.  The examiner stated that he was unable to locate any documentation of severe injury in the military service that could have permanently worsened the Veteran's pre-existing hand condition beyond its natural progression, and opined that the natural progression of worsening of his right hand condition with persistent pain was likely due to the stress of normal day-to-day activities that involved using the right hand. 

As noted above, governing regulation provides that the usual effects of medical and surgical treatment in service, having the effect of ameliorating a condition incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury was otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The VA examiner has opined that the Veteran's preexisting residuals of a GSW of the right hand were not aggravated beyond its natural progression by events in service.  The examiner stated that the in-service hand surgery was performed to improve the function of the hand, that it did not permanently aggravate the preexisting condition beyond the natural progression, and that the natural progression is often worsening over the years due to the stress of normal physical daily activities and use of the hand.  The Board finds that the VA examiner's opinions are adequate, complied with the Board's remand instructions, and are of significant probative value.  The examiner answered all of the Board's questions and concluded that the Veteran's preexisting right hand disability was not aggravated by service.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning). Moreover, his conclusions reflect that the appellant's claimed residuals of GSW of the right hand, and his current right CTS, are unrelated to service.

The only contrary opinion in the evidence is the lay opinion of the Veteran, and the lay statements of friends which pertain to the left hand, which is not at issue here.  While laypersons are competent to opine as to some medical matters, the Veteran's assertions as to the etiology of his right hand symptoms relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's lay statements on this question are thus not competent and the weight of the evidence is therefore against a relationship between his current right hand disability and service.

The Board finds that the preponderance of the evidence shows that there were no complaints or treatment of CTS until many years after service.  The Veteran's right CTS has not been linked to events in service, and, moreover, he has also been diagnosed with left CTS.

The Board finds that the evidence does not show either aggravation of the preexisting residuals of a GSW of the right hand in service, or that the Veteran has symptomatic residuals of the 1968 surgery to remove the bullet and improve hand function (that are not the usual effects of such surgery).  

Accordingly, because the current right hand symptoms have been shown by the competent medical evidence of record to be either due to the preexisting GSW, a usual effect of the Veteran's ameliorative right hand surgery in service, or the natural progression of the condition, and because right CTS has not been shown to be related to service, entitlement to service connection for residuals of GSW of the right hand must be denied.  38 C.F.R. §  3.306 (b)(1) (2016).


ORDER

Service connection for residuals of a GSW of the right hand is denied.


REMAND

With regard to the claim of service connection for prostate cancer, regrettably, another remand is required prior to appellate review.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As all of the requested remand actions were not completed, another remand is required.

The Veteran contends that he has prostate cancer due to herbicide exposure in Korea.  In an April 2009 statement, he said he went to Korea in 1968 and was stationed at Camp Carroll.  He related that he was sent on TDY to "North Korea."  He said he was 19 or 20 miles from the DMZ, near a river.  He said they bathed with river water and there was a crab epidemic.  He stated that during service he was a heavy equipment operator.  In written statements and during his March 2015 Board hearing, the Veteran asserted that his claimed Agent Orange exposure occurred in as early as 1968.  The Veteran's service personnel records indicate that he was assigned to serve in Korea from December 19, 1968, to January 17, 1970.  

In April 2009, the National Personnel Records Center indicated that there was no evidence to substantiate any service in the Republic of Vietnam.

While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Korea during the Vietnam era.  Certain veterans who served in Korea are also presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iv).

If a Veteran served in the designated units during the relevant time period, exposure to Agent Orange is presumed, and if he did not serve in those units but alleged service in or near the DMZ, a request to CURR or JSRRC is required.

The Board previously remanded this case in July 2015 in order for the AOJ to submit another request to the Joint Services Records Research Center (JSRRC) for information as to the Veteran's unit history in Korea for the separate months of December 1968 and January 1970.  The Board noted that the February 2015 JSRRC response to the AOJ's request indicates that only the Veteran's unit history for the year 1969 was researched.

A review of the claims file reflects that since the remand, the AOJ did not make another request to the JSRRC, but merely issued another memorandum in September 2016 based on the same JSRRC response listed above.  Further, the AOJ memorandum incorrectly states that the Veteran served on active duty in the Navy.  In fact, records show that the Veteran served in the U.S. Army, and was attached to CoB 44th EngrBn (Const).  

On remand, the AOJ must conduct the requested development.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC to determine if the Veteran, while stationed in Korea, during the separate months of December 1968 and January 1970, assigned to CoB 44th EngrBn (Const) as a grader, with TDY or travel to and from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea, was near the DMZ and thus presumed exposed to herbicides.  This information for the year 1969 is already of record.  In this regard, the AOJ is reminded that the Veteran served under a name other than his current one.  (See DD 214).

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


